Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00598-CV

                                      Roland FLORES,
                                          Appellant

                                               v.

                        BAC HOME LOANS SERVICING, L.P. and
                     Its Successors, Assigns, and Predecessors in Interest,
                                          Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-09313
                      Honorable Solomon Casseb, III, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that appellee BAC Home Loans Servicing, L.P. and Its Successors, Assigns, and
Predecessors in Interest recover its costs of this appeal from appellant Roland Flores.

       SIGNED August 21, 2013.


                                                _____________________________
                                                Marialyn Barnard, Justice